Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The election is noted.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-12, 24-31 are rejected under 35 U.S.C. 103 as being unpatentable over Sass et al. 4358344 in view of Dacombe article.
Sass teaches, especially in col. 2, heating coal at an overlapping (and thus obvious) time period and temperature. Volatiles are removed and the article establishes that fragmentation occurs. The effects not discuss (claims 4, 9 and 24-29) are deemed possessed since the same steps are performed on the same material. 14 mesh is about 1.5 mm. Claim 6 reads upon dust formation. In so far as the original coal contained iron, claim 11 is possessed; treating an iron-rich coal is obvious to make the desired product. Claims 30 and 31 are obvious to provide sources of the pyrolysis gas. For claim 7, pyrolysis of organic materials is a well known occurrence, ie carbon black production.

Claims 1, 2, 4-10, 12, 24-29 are rejected under 35 U.S.C. 102a1 as being anticipated by Dacombe article.
Dacombe teaches, especially on pg. 1365, heating coal as required by the claims.
Comments above with respect to attainment of various claimed features is incorporated herein.
 
Claims 1-12, 24-31 are rejected under 35 U.S.C. 103 as being unpatentable over Dacombe.
While Dacombe does not teach some of the claimed features, reducing volatiles/harmful materials and using the claimed gas source is obvious to make a purified coal in an efficient manner.
Comments above with respect to obviousness and attainment of various claimed features is incorporated herein. 
 



/STUART L HENDRICKSON/Primary Examiner, Art Unit 1736